Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Andrew J. Dale (“Employee”) and The Outdoor Channel, Inc. (“Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

WHEREAS, Employee is employed by the Company;

WHEREAS, the Company and Employee have entered into a Stock Option Agreement,
dated December 10, 1997, granting Employee the option to purchase shares of
common stock of Outdoor Channel Holdings, Inc. (“Holdings”) subject to the terms
and conditions of the Company’s 1997 Stock Option Plan and the Stock Option
Agreement, and Holdings and Employee have entered into Stock Option Award
Agreements, dated April 25, 2005, granting Employee the option to purchase
shares of Holdings’ common stock subject to the terms and conditions of
Holdings’ 2004 Long-Term Incentive Plan and the Stock Option Award Agreements
(the Stock Option Agreement, Stock Option Award Agreements, and the Company’s
1997 Stock Option Plan and Holdings’ 2004 Long-Term Incentive Plan collectively
referred to herein as the “Stock Agreements”), the underlying shares to be
issued upon the exercise of such options currently registered with the United
States Securities and Exchange Commission on Form S-8s and the Company’s
agreement to use its reasonable efforts to maintain, or cause to be maintained,
such registration statements;

WHEREAS, Holdings and Employee have entered into an Indemnification Agreement
dated on or about September 13, 2004 (the “Indemnification Agreement”);

WHEREAS, Employee will separate from employment with the Company effective at
the close of business on January 2, 2007 (the “Separation Date”);

WHEREAS, the Company and Employee wish to provide for an orderly transition of
Employee’s duties and responsibilities from the present time until the
Separation Date (the “Transition Period”), and Employee will reasonably
cooperate with the Company, make himself reasonably available, and otherwise
provide services during the Transition Period to facilitate the transition of
his duties and responsibilities; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of, or in any way related to
Employee’s employment with, or separation from, the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


1.             CONSIDERATION.

a.             Payment.  The Company agrees to pay Employee a total of Three
Hundred Thousand Dollars ($300,000), less applicable withholding, in the form of
bi-weekly payments for twelve (12) months from the first regular payroll date
following the Separation Date in accordance with the Company’s regular payroll
practices.

1


--------------------------------------------------------------------------------




b.             Consulting.  Commencing on January 2, 2007, Employee shall make
himself available to serve as a consultant to the Company through January 2,
2008, pursuant to the written consulting agreement (the “Consulting Agreement”)
attached hereto as Exhibit A.

c.             COBRA.  The Company shall reimburse Employee for the payments
Employee makes for COBRA coverage for a period of thirty-six (36) months, or
until Employee has secured other employment and becomes eligible for health
insurance benefits, whichever occurs first provided Employee timely elects and
pays for COBRA coverage.  COBRA reimbursements shall be made by the Company to
Employee consistent with the Company’s normal expense reimbursement policy,
provided that Employee submits documentation to the Company substantiating his
payments for COBRA coverage, with such reimbursement occurring within 30 days of
Employee’s submission of said documentation.

d.             Life Insurance.  The Company shall reimburse Employee for the
payments Employee makes for life insurance coverage through December 31, 2009. 
Such reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating his payments for life insurance
coverage, with such reimbursement occurring within 30 days of Employee’s
submission of said documentation.

e.             Frequent-Flier Miles.  Employee shall retain the frequent-flier
miles that were placed in his Northwest Airlines and American Airlines
frequent-flier accounts from transactions on the Company’s credit card.

f.              Letter of Recommendation.  Upon request, the Company agrees to
use its reasonable efforts to provide Employee with a letter of recommendation
signed by Ray Miller substantially in the form attached hereto as Exhibit B, for
use by Employee in seeking employment.

g.             Legal Fees.  The Company shall reimburse Employee up to Ten
Thousand Dollars ($10,000) for the fees associated with his consultation with an
attorney regarding Employee’s separation from the Company and his attorney’s
review and negotiation of this Agreement and the Consulting Agreement.  Such
reimbursement shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy, provided that Employee submits
documentation to the Company substantiating his payments for fees incurred by
his attorney’s review of this Agreement and the Consulting Agreement.


2.             BENEFITS.  EMPLOYEE’S HEALTH INSURANCE BENEFITS SHALL CEASE ON
JANUARY 31, 2007, SUBJECT TO EMPLOYEE’S RIGHT TO CONTINUE HIS HEALTH INSURANCE
AND ANY OTHER INSURANCE-RELATED BENEFITS UNDER COBRA.  EMPLOYEE’S PARTICIPATION
IN ALL BENEFITS AND INCIDENTS OF EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
ACCRUAL OF BONUSES, VACATION, AND PAID TIME OFF, WILL CEASE AS OF THE SEPARATION
DATE.


3.             PAYMENT OF SALARY.  EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT,
OTHER THAN THE CONSIDERATION SET FORTH IN THIS AGREEMENT, THE COMPANY WILL HAVE
PAID BY THE SEPARATION DATE ALL SALARY, WAGES, BONUSES, ACCRUED VACATION/PAID
TIME OFF, HOUSING ALLOWANCES, RELOCATION COSTS, INTEREST, SEVERANCE,
OUTPLACEMENT COSTS, FEES, COMMISSIONS, AND ANY AND ALL OTHER BENEFITS AND
COMPENSATION DUE TO EMPLOYEE.

2


--------------------------------------------------------------------------------





4.             RELEASE OF CLAIMS.  EMPLOYEE AGREES THAT THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO EMPLOYEE BY THE COMPANY, OUTDOOR CHANNEL HOLDINGS, INC., AND THEIR CURRENT
AND FORMER OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS,
SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, AND SUBSIDIARIES, AND
PREDECESSOR AND SUCCESSOR CORPORATIONS AND ASSIGNS (THE “RELEASEES”).  EMPLOYEE,
ON HIS OWN BEHALF, AND ON BEHALF OF HIS RESPECTIVE HEIRS, FAMILY MEMBERS,
EXECUTORS, AGENTS, AND ASSIGNS, HEREBY AND FOREVER RELEASES THE RELEASEES FROM,
AND AGREES NOT TO SUE CONCERNING, OR IN ANY MANNER TO INSTITUTE, PROSECUTE OR
PURSUE, ANY CLAIM, COMPLAINT, CHARGE, DUTY, OBLIGATION, OR CAUSE OF ACTION
RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, THAT EMPLOYEE MAY POSSESS AGAINST ANY OF THE RELEASEES
ARISING FROM ANY OMISSIONS, ACTS, FACTS, OR DAMAGES THAT HAVE OCCURRED UP UNTIL
AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION:

a.             any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

b.             any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.             any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers’ compensation and
disability benefits;

d.             any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e.             any and all claims for violation of the federal or any state
constitution;

f.              any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

g.             any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a

3


--------------------------------------------------------------------------------




result of this Agreement; and

h.             any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, claims under Division 3, Article 2
of the California Labor Code (which includes California Labor Code section 2802
regarding indemnity for necessary expenditures or losses by employee) and claims
prohibited from release as set forth in California Labor Code section 206.5
(specifically “any claim or right on account of wages due, or to become due, or
made as an advance on wages to be earned, unless payment of such wages has been
made”).


5.             ACKNOWLEDGMENT OF WAIVER OF CLAIMS UNDER ADEA.  EMPLOYEE
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”), AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AGREES THAT THIS WAIVER AND RELEASE
DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER THE ADEA AFTER THE
EFFECTIVE DATE OF THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT THE CONSIDERATION
GIVEN FOR THIS WAIVER AND RELEASE IS IN ADDITION TO ANYTHING OF VALUE TO WHICH
EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER ACKNOWLEDGES THAT HE HAS BEEN
ADVISED BY THIS WRITING THAT: (A) HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT; (B) HE HAS TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS AGREEMENT; (C) HE HAS SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF
THIS AGREEMENT TO REVOKE THIS AGREEMENT; (D) THIS AGREEMENT SHALL NOT BE
EFFECTIVE UNTIL AFTER THE REVOCATION PERIOD HAS EXPIRED; AND (E) NOTHING IN THIS
AGREEMENT PREVENTS OR PRECLUDES EMPLOYEE FROM CHALLENGING OR SEEKING A
DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS WAIVER UNDER THE ADEA, NOR
DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES, OR COSTS FOR DOING SO, UNLESS
SPECIFICALLY AUTHORIZED BY FEDERAL LAW.  IN THE EVENT EMPLOYEE SIGNS THIS
AGREEMENT AND RETURNS IT TO THE COMPANY IN LESS THAN THE 21-DAY PERIOD
IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES THAT HE HAS FREELY AND
VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD ALLOTTED FOR CONSIDERING THIS
AGREEMENT.


6.             CALIFORNIA CIVIL CODE SECTION 1542.  EMPLOYEE ACKNOWLEDGES THAT
HE HAS BEEN ADVISED TO CONSULT WITH LEGAL COUNSEL AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, A STATUTE THAT OTHERWISE
PROHIBITS UNKNOWN CLAIMS, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


7.             NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE REPRESENTS THAT HE HAS
NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE

4


--------------------------------------------------------------------------------





COMPANY OR ANY OF THE OTHER RELEASEES.  EMPLOYEE ALSO REPRESENTS THAT HE DOES
NOT INTEND TO BRING ANY CLAIMS ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY AGAINST THE COMPANY OR ANY OF THE OTHER RELEASEES.


8.             APPLICATION FOR EMPLOYMENT.  EMPLOYEE UNDERSTANDS AND AGREES
THAT, AS A CONDITION OF THIS AGREEMENT, EMPLOYEE SHALL NOT BE ENTITLED TO ANY
EMPLOYMENT WITH THE COMPANY, AND EMPLOYEE HEREBY WAIVES ANY RIGHT, OR ALLEGED
RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.  EMPLOYEE FURTHER AGREES
NOT TO APPLY FOR EMPLOYMENT WITH THE COMPANY.


9.             TRADE SECRETS AND CONFIDENTIAL INFORMATION/COMPANY PROPERTY. 
EMPLOYEE AGREES THAT HE/SHE WILL NOT DISCLOSE THE COMPANY’S TRADE SECRETS AND
CONFIDENTIAL AND PROPRIETARY INFORMATION.  EMPLOYEE’S SIGNATURE BELOW
CONSTITUTES HIS/HER CERTIFICATION UNDER PENALTY OF PERJURY THAT HE/SHE HAS
RETURNED ALL DOCUMENTS AND OTHER ITEMS PROVIDED TO EMPLOYEE BY THE COMPANY,
DEVELOPED OR OBTAINED BY EMPLOYEE IN CONNECTION WITH HIS/HER EMPLOYMENT WITH THE
COMPANY, OR OTHERWISE BELONGING TO THE COMPANY, INCLUDING THE LAPTOP COMPUTER,
PERSONAL DIGITAL ASSISTANT, AND BLACKBERRY DEVICE PROVIDED TO EMPLOYEE BY THE
COMPANY.


10.           NO COOPERATION.  EMPLOYEE AGREES NOT TO ACT IN ANY MANNER THAT
MIGHT DAMAGE THE BUSINESS OF THE COMPANY.  EMPLOYEE FURTHER AGREES THAT HE WILL
NOT KNOWINGLY ENCOURAGE, COUNSEL, OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN
THE PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES,
CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD PARTY AGAINST ANY OF THE RELEASEES,
UNLESS UNDER A SUBPOENA OR OTHER COURT ORDER TO DO SO.  EMPLOYEE AGREES BOTH TO
IMMEDIATELY NOTIFY THE COMPANY UPON RECEIPT OF ANY SUCH SUBPOENA OR COURT ORDER,
AND TO FURNISH, WITHIN THREE (3) BUSINESS DAYS OF ITS RECEIPT, A COPY OF SUCH
SUBPOENA OR OTHER COURT ORDER.  EMPLOYEE FURTHER AGREES THAT HE WILL NOT
KNOWINGLY COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION
OR PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS BY ANY THIRD PARTY AGAINST THE COMPANY OR ANY OF THE RELEASEES,
UNLESS UNDER A SUBPOENA OR OTHER COURT ORDER TO DO SO OR AS RELATED DIRECTLY TO
THE ADEA WAIVER IN THIS AGREEMENT.


11.           MUTUAL NON-DISPARAGEMENT.  EMPLOYEE AGREES TO REFRAIN FROM ANY
DISPARAGEMENT, DEFAMATION, LIBEL, OR SLANDER OF ANY OF THE RELEASEES, AND AGREES
TO REFRAIN FROM ANY TORTIOUS INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS
OF ANY OF THE RELEASEES.  THE COMPANY ALSO AGREES TO REFRAIN FROM ANY
DISPARAGING STATEMENTS ABOUT EMPLOYEE.  EMPLOYEE UNDERSTANDS THAT THE COMPANY’S
OBLIGATIONS UNDER THIS SECTION EXTEND ONLY TO THE COMPANY’S CURRENT EXECUTIVE
OFFICERS AND MEMBERS OF ITS BOARD OF DIRECTORS AND ONLY FOR SO LONG AS EACH
OFFICER OR MEMBER IS AN EMPLOYEE OR DIRECTOR OF THE COMPANY.  EMPLOYEE SHALL
DIRECT ANY INQUIRIES BY POTENTIAL FUTURE EMPLOYERS TO THE COMPANY’S HUMAN
RESOURCES DEPARTMENT, WHICH SHALL USE ITS BEST EFFORTS TO PROVIDE ONLY THE
EMPLOYEE’S LAST POSITION AND DATES OF EMPLOYMENT.  THE PARTIES FURTHER AGREE
THAT THE COMPANY WILL INCLUDE IN AN UPCOMING FORM 8-K A MUTUALLY ACCEPTABLE
PROVISION REGARDING EMPLOYEE’S SEPARATION FROM THE COMPANY AND HIS CONSULTING
AGREEMENT WITH THE COMPANY.


12.           BREACH.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY MATERIAL BREACH
OF THIS AGREEMENT, UNLESS SUCH BREACH CONSTITUTES A LEGAL ACTION BY EMPLOYEE
CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THE
WAIVER HEREIN UNDER THE ADEA, SHALL ENTITLE THE COMPANY IMMEDIATELY TO CEASE
PROVIDING THE CONSIDERATION PROVIDED TO EMPLOYEE UNDER THIS AGREEMENT, EXCEPT AS
PROVIDED BY LAW.  EXCEPT AS PROVIDED BY LAW, EMPLOYEE SHALL ALSO BE RESPONSIBLE
TO THE COMPANY FOR ALL COSTS, ATTORNEYS’ FEES, AND ANY AND ALL DAMAGES INCURRED
BY THE

5


--------------------------------------------------------------------------------





COMPANY IN (A) ENFORCING EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING
THE BRINGING OF ANY ACTION TO RECOVER THE CONSIDERATION, AND (B) DEFENDING
AGAINST A CLAIM OR SUIT BROUGHT OR PURSUED BY EMPLOYEE IN VIOLATION OF THE TERMS
OF THIS AGREEMENT.


13.           NO ADMISSION OF LIABILITY.  EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES
THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND SETTLEMENT OF ANY AND ALL
ACTUAL OR POTENTIAL DISPUTED CLAIMS.  NO ACTION TAKEN BY THE COMPANY HERETO,
EITHER PREVIOUSLY OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE DEEMED OR
CONSTRUED TO BE (A) AN ADMISSION OF THE TRUTH OR FALSITY OF ANY POTENTIAL CLAIMS
OR (B) AN ACKNOWLEDGMENT OR ADMISSION BY THE COMPANY OF ANY FAULT OR LIABILITY
WHATSOEVER TO EMPLOYEE OR TO ANY THIRD PARTY.


14.           COSTS.  EXCEPT AS PROVIDED IN SECTION 1 ABOVE, THE PARTIES SHALL
EACH BEAR THEIR OWN COSTS, ATTORNEYS’ FEES, AND OTHER FEES INCURRED IN
CONNECTION WITH THE PREPARATION OF THIS AGREEMENT.


15.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE
JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). 
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION.  TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION.  THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. 
THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.


16.           TAX CONSEQUENCES.  THE COMPANY MAKES NO REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE TAX CONSEQUENCES OF THE PAYMENTS PROVIDED TO
EMPLOYEE OR MADE ON HIS BEHALF UNDER THE TERMS OF THIS AGREEMENT.  EMPLOYEE
AGREES AND UNDERSTANDS THAT HE IS RESPONSIBLE FOR PAYMENT, IF ANY, OF LOCAL,
STATE, AND/OR FEDERAL TAXES ON THE PAYMENTS MADE HEREUNDER BY THE COMPANY AND
ANY PENALTIES OR ASSESSMENTS THEREON.  EMPLOYEE FURTHER AGREES TO INDEMNIFY AND
HOLD THE COMPANY HARMLESS FROM ANY CLAIMS, DEMANDS, DEFICIENCIES, PENALTIES,
INTEREST, ASSESSMENTS, EXECUTIONS, JUDGMENTS, OR RECOVERIES BY ANY GOVERNMENT
AGENCY AGAINST THE COMPANY FOR ANY AMOUNTS CLAIMED DUE ON ACCOUNT OF (A)
EMPLOYEE’S FAILURE TO PAY, OR EMPLOYEE’S DELAYED PAYMENT OF, FEDERAL OR STATE

6


--------------------------------------------------------------------------------





TAXES, OR (B) DAMAGES SUSTAINED BY THE COMPANY BY REASON OF ANY SUCH CLAIMS,
INCLUDING ATTORNEYS’ FEES AND COSTS.


17.           AUTHORITY.  THE COMPANY REPRESENTS AND WARRANTS THAT THE
UNDERSIGNED HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY AND TO BIND THE
COMPANY AND ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON
HIS OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  EACH PARTY WARRANTS AND REPRESENTS
THAT THERE ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS IN LAW OR EQUITY OR
OTHERWISE OF OR AGAINST ANY OF THE CLAIMS OR CAUSES OF ACTION RELEASED HEREIN.


18.           NO REPRESENTATIONS.  EMPLOYEE REPRESENTS THAT HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  EMPLOYEE HAS NOT
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE COMPANY THAT ARE NOT
SPECIFICALLY SET FORTH IN THIS AGREEMENT.


19.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OR ANY PORTION OF
ANY PROVISION HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION
OR ARBITRATOR TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION OR PORTION OF
PROVISION.


20.           ATTORNEYS’ FEES.  EXCEPT WITH REGARD TO A LEGAL ACTION CHALLENGING
OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THE WAIVER HEREIN
UNDER THE ADEA, IN THE EVENT THAT EITHER PARTY BRINGS AN ACTION TO ENFORCE OR
EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED
TO RECOVER ITS COSTS AND EXPENSES, INCLUDING THE COSTS OF MEDIATION,
ARBITRATION, LITIGATION, COURT FEES, AND REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH SUCH AN ACTION.


21.           ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE SUBJECT MATTER
OF THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT WITH AND SEPARATION FROM THE COMPANY
AND THE EVENTS LEADING THERETO AND ASSOCIATED THEREWITH, AND SUPERSEDES AND
REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING THE SUBJECT
MATTER OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, WITH THE
EXCEPTION OF THE STOCK AGREEMENTS AND THE INDEMNIFICATION AGREEMENT.  THE
PARTIES AGREE THAT THIS AGREEMENT SHALL SURVIVE A MATERIAL CHANGE IN OWNERSHIP
OR CONTROL OF THE COMPANY.


22.           NO ORAL MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED IN A
WRITING SIGNED BY EMPLOYEE AND THE COMPANY’S PRESIDENT.


23.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD FOR CHOICE-OF-LAW PROVISIONS.


24.           EFFECTIVE DATE.  THIS AGREEMENT WILL BECOME EFFECTIVE AFTER THE
PARTIES HAVE SIGNED THIS AGREEMENT AND AFTER SEVEN (7) DAYS HAVE PASSED SINCE
EMPLOYEE SIGNED THE AGREEMENT, ASSUMING IT IS NOT REVOKED BY EMPLOYEE BEFORE
THAT DATE (THE “EFFECTIVE DATE”).


25.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS AND
BY FACSIMILE,

7


--------------------------------------------------------------------------------





AND EACH COUNTERPART AND FACSIMILE SHALL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF
EACH OF THE UNDERSIGNED.


26.           VOLUNTARY EXECUTION OF AGREEMENT.  EMPLOYEE UNDERSTANDS AND AGREES
THAT HE EXECUTED THIS AGREEMENT VOLUNTARILY, WITHOUT ANY DURESS OR UNDUE
INFLUENCE ON THE PART OR BEHALF OF THE COMPANY OR ANY THIRD PARTY.  EMPLOYEE
ACKNOWLEDGES THAT:

(a)           he has read this Agreement;

(b)                                 he has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of his own choice
or has elected not to retain legal counsel;

(c)                                  he understands the terms and consequences
of this Agreement and of the releases it contains; and

(d)           he is fully aware of the legal and binding effect of this
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

ANDREW J. DALE, an individual

 

 

 

 

 

 

 

 

 

 

 

Dated:

12/21/06

 

/s/  Andrew J. Dale

 

 

 

Andrew J. Dale

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE OUTDOOR CHANNEL, INC.

 

 

 

 

 

 

 

 

 

 

 

Dated:

12/21/06

 

By

/s/ Perry Massie

 

 

 

Perry Massie

 

 

 

 

Co-President

 

 

 

 

 

 

 

 

 

 

 

Approved as to Form:

 

 

 

 

 

 

 

Dated:

12/21/06

 

By:

/s/ Robert M. Caietti

 

 

 

Robert M. Caietti

 

 

 

 

WALTERS & CAIETTI A.P.C.

 

 

 

 

Counsel for Andrew J. Dale

 

 

8


--------------------------------------------------------------------------------